           Case 1:19-cv-05854-AKH Document 47 Filed 06/23/20 Page 1 of 2


                                                                        125 Broad Street
               TELEPHONE: 1-212-558-4000                          New York, New York 10004-2498
                FACSIMILE: 1-212-558-3588                                            ______________________


                                                                      LOS ANGELES • PALO ALTO • WASHINGTON, D.C.
                  WWW.SULLCROM.COM
                                                                             FRANKFURT • LONDON • PARIS

                                                                             BEIJING • HONG KONG • TOKYO

                                                                                 MELBOURNE • SYDNEY
So ordered. The pretrial conference previously scheduled
for June 26, 2020, is hereby canceled. A conference will be
scheduled, if necessary, following resolution of Defendants'
motion to dismiss.

/s/ Alvin K. Hellerstein
6/23/2020




                                                                                  June 23, 2020

By Facsimile and ECF

The Honorable Alvin K. Hellerstein
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007

                  Re:       In re: Anheuser-Busch InBev SA/NV Securities Litigation,
                            No. 1:19-cv-05854-AKH (S.D.N.Y.)

Dear Judge Hellerstein:

               I write on behalf of Defendants Anheuser-Busch InBev SA/NV, Carlos Brito, and
Felipe Dutra regarding the above-referenced action and pursuant to 1.D of Your Honor’s
Individual Rules to respectfully request that the Court adjourn the scheduling conference, currently
scheduled for June 26, 2020, until the Court decides the pending Motion to Dismiss the Amended
Complaint (ECF No. 41) (“Motion to Dismiss”).

               Pursuant to the Private Securities Litigation Reform Act of 1995, 15 U.S.C.
§ 78u-4(b)(3)(B), “all discovery and other proceedings” in this private securities action “shall be
stayed during the pendency of any motion to dismiss.” A conference regarding scheduling, case
management, and discovery is within the stay prescribed by the Private Securities Litigation
Reform Act.

              This is Defendants’ second request for an adjournment of the scheduling
conference. On September 26, 2019, the parties jointly requested adjournment of the conference
(then scheduled for October 4, 2019) “until after any motion to dismiss is decided,” and the Court
adjourned the conference to May 15, 2020. (ECF No. 33.) Lead Plaintiff and Defendants
subsequently requested extensions of the deadlines for filing their Amended Complaint and
         Case 1:19-cv-05854-AKH Document 47 Filed 06/23/20 Page 2 of 2



Motion to Dismiss, respectively, with corresponding adjournments for the scheduling conference,
and the Court granted both extensions. (ECF Nos. 35, 40.)

              Counsel for Lead Plaintiff takes no position on this request.


                                            Respectfully submitted,

                                             /s/ Brian T. Frawley
                                             Brian T. Frawley
                                             Counsel for Defendants


cc:    Counsel for Lead Plaintiff
       (by ECF)




                                               -2-
